Case 1:19-cv-03314-TWP-MPB Document 54 Filed 02/05/20 Page 1 of 2 PageID #: 281




                                          IN THE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JOHN M. SCHMITZ, ANNA SVEC,   )
 GOLDA BAU, and JUAN RAMOS,    )
      Plaintiffs,              )
                               )                          Case No. 1:19-cv-03314-TWP-MPB
     v.                        )
                               )
 MARION COUNTY BOARD OF        )
 ELECTIONS, CONNIE LAWSON, and )
 MYLA ELDRIDGE,                )
     Defendants.               )

                                    STIPULATION OF DISMISSAL
                                    OF PLAINTIFFS’ COMPLAINT

         Plaintiffs John M. Schmitz, Anna Svec and Juan Ramos, having been advised by counsel

 of their rights as well as the finality of their dismissal of this action as a plaintiffs, wish to

 dismiss their cause of action in the above-captioned matter. All other parties have been advised

 and stipulate, pursuant to F.R.Civ. P. 41(a)(1)(A)(ii), to dismissal with prejudice of these, the last

 remaining plaintiffs, to this action; that each party shall bear its own costs and fees, including

 attorney fees; and furthermore, the parties stipulate that any further hearings or conferences,

 including the telephonic conference presently set for Wednesday, February 19, 2020, are

 unnecessary as moot and ask they be vacated.

 Date: February 5, 2020                           Respectfully submitted,

  /s Mark Small.                                   /s/ Daniel P. Bowman
 Mark Small                                       Daniel P. Bowman (31691-49)
 Counsel for Plaintiff                            Assistant Corporation Counsel
 Attorney Number 14656-49                         OFFICE OF CORPORATION COUNSEL
 PO Box 20612                                     200 East Washington Street, Room 1601
 815 East 63rd Place, Suite 101                   Indianapolis, Indiana 46204


                                                     1
Case 1:19-cv-03314-TWP-MPB Document 54 Filed 02/05/20 Page 2 of 2 PageID #: 282




 Indianapolis, Indiana 46220                  Telephone: (317) 327-4055
 Telephone: (317) 252-4800                    Fax: (317) 327-3968
 E-Mail: marksmall2001@yahoo.com              E-Mail: daniel.bowman@indy.gov

 /s/ Anne K. Ricchiuto                         /s Jefferson S. Garn
 Anne K. Ricchiuto, # 25760-49                Deputy Attorney General, # 29921-49
 Counsel for Marion County Election           Counsel for Secretary of State Connie Lawson
         Board and Myla Eldridge              Office of Attorney General
 Faegre, Baker & Daniels                      Indiana Government Center South, 5th Floor
 300 North Meridian Street, Suite 2700        302 West Washington Street
 Indianapolis, IN 46204-1782                  Indianapolis, Indiana 46204-2770
 Tel: (317) 237-0300                          Tel: (317) 234-7119
 Fax: (317) 237-1000                          Fax: (317) 232-7979
 anne.ricchiuto@faegrebd.com                  Email: Jefferson.Garn@atg.in.gov


                               Certificate of Service

         I hereby certify that on the 5th day of February, 2020, a copy of the foregoing Stipulation
 of Dismissal of Plaintiffs’ Complaint was served upon all counsel of record through the EM/ECF
 electronic filing system.

                                       /s Mark Small.
                                       Mark Small.




                                                  2
